UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1229


JOSE CONTRERAS-CARRILLO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 29, 2021                                 Decided: October 26, 2021


Before MOTZ and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark J. Devine, Charleston, South Carolina, for Petitioner. Brian Boynton, Acting
Assistant Attorney General, Mary Jane Candaux, Assistant Director, Remi Da Rocha-
Afodu, Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Contreras-Carrillo, a native and citizen of Mexico, petitions for review of an

order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s decision denying his application for cancellation of removal under 8

U.S.C. § 1229b(b)(1). The denial of relief was based on the finding that Contreras-Carrillo

failed to show that his removal would be an exceptional and extremely unusual hardship

to his three citizen-sons. We review this determination as a mixed question of fact and

law. Gonzalez Galvan v. Garland, 6 F.4th 552, 559-60 (4th Cir. 2021). We have reviewed

the record and conclude that there is no error. We have considered Contreras-Carrillo’s

claim that his removal would violate his citizen-sons’ rights under the Fifth and Fourteenth

Amendments and find this claim to be without merit. See Marin-Garcia v. Holder, 647

F.3d 666, 672 (7th Cir. 2011); Payne-Barahona v. Gonzales, 474 F.3d 1, 3 (1st Cir. 2007);

Gallanosa v. United States, 785 F.2d 116, 120 (4th Cir. 1986). Accordingly, we deny the

petition for review. We dispense with oral argument because the facts and legal questions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2